DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/20 has been entered.

 Response to Arguments
Applicant's arguments filed 10/29/20 have been fully considered but they are not persuasive. Applicant argues that Nissl does not teach or suggest the stent can be twisted. The examiner does not agree because such a function is relative and only requires the ability to perform of which without any boundaries or limitations set forth, it can be said that the stent of Nissl is fully capable of being twisted to some degree. Because the Patent & Trademark Office does not have the testing facilities to provide factual evidence needed to establish that the claimed invention or subject matter is unobvious, the examiner properly shifts the burden to Applicants to show that unobvious differences exist, Ex parte Phillips , 28 USPQ 1302 (Bd Pat App & infer, 4/27/93). No . 
Regarding the double patenting rejection, the argument is non-persuasive as Applicant stated they would consider the rejection if claims were indicated as allowable. This is not a sufficient argument that the rejection is not proper and in this instance despite the new limitation, it must be noted that the dependent claim 42 recites the crook forms an angle. In reviewing the patented claim of US ‘810 it is clear that claim 1 encompasses or overlaps the recited scope of current claims 41,42 since a specific angle is claimed for the connector and its arms in the patent and the current claims now only recite the crook defines any arbitrary angle, thus the patent claim renders the current claims obvious. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42,43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 41 recites the American Heritage dictionary” defines a crook as: A part that is curved or bent like a hook. However, claims 42,43 which depend from claim 41 state the “crook…..forms an angle..” that seems to be a different variation or contradiction. As an angle is defined as: the space between two lines that diverge from a common point which is found in the “American Heritage dictionary” and are commonly straight lines. Something that is curved or bent thus is not having straight lines and thus there is indefiniteness. 
Claim 43 recites the limitation "the nadir" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 41,44,45,49,50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissl (2008/0154353). Figure 1 shows a bidirectional stent 1, comprising: a cylinder-shaped stent body 2 comprising a plurality of axially arranged rows of struts 6 encircling a central lumen, wherein each of said rows of struts comprises struts interconnected to form a wave-pattern with alternating peaks and troughs 8, wherein each peak has a tip and each trough has a bottom, and wherein said rows of struts form one or more row sections and wherein each row section comprises at least one row of struts; and flex connectors 9 that connect adjacent row sections. Fig. 2 shows each of said flex connectors comprises a first end and a second end, wherein said first end is attached to a bottom of a first trough in an edge row of struts of a first 12 comprising said first end, wherein said first arm has a length that is the same as, or longer than said first trough amplitude; a second arm 13 comprising said second end, wherein said second arm has a length that is the same as, or longer than said second trough amplitude; and a middle section 11 connecting said first arm to said second arm. Figures 1,2 show peaks in the same row of struts have the same peak amplitude and wherein troughs in the same row of struts have the same trough amplitude. Fig. 2 shows the stent with the middle section 11 having a crook in said flex connectors that interdigitates with the peak adjacent to the first end of said flex connectors as this view is essentially the same as Applicant’s Fig. 3. Regarding claims 44,45, it can be seen (Fig. 2) that a row section contains two rows of struts 3,4. With respect to claims 49,50 Nissl discloses (paragraph 37) that the stent is made of Nitinol and thus the struts and flex connectors are made of a metal alloy.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42,43 are rejected under 35 U.S.C. 103 as being unpatentable over Nissl (2008/0154353) as best understood. Nissl is explained supra. However, Nissl did not explicitly disclose the crook forms an angle. Since it is a result effective variable, that being the angle being constructed to cooperate or “interdigitate” with the peak, it would 11 of said flex connector 9 forms a crook with said first arm 12 of said flex connector and a second crook with said second arm 13 of said flex connector, thus the angle is just a modification of the connector sections and the amount of bending or angle formed.  Further, because the Patent & Trademark Office does not have the testing facilities to provide factual evidence needed to establish that the claimed invention or subject matter is unobvious, the examiner properly shifts the burden to Applicants to show that unobvious differences exist, Ex parte Phillips , 28 USPQ 1302 (Bd Pat App & infer, 4/27/93). Thus finding the optimal property routine experimentation would be an obvious expedient in enabling the stent to be twisted such that the crook is positioned in the flex connector so that it will clear a peak adjacent to the nadir to which the flex connector is attached.
	Claims 46,47,54,55 are rejected under 35 U.S.C. 103 as being unpatentable over Nissl (2008/0154353). Nissl is explained supra. However, Nissl did not explicitly state the stent body contains three or more row sections. Sizing to the appropriate dimensions is well known in the art. It would have been obvious to one of ordinary skill in the art to provide the stent body with three or more sections in the stent of Nissl such that the appropriate length for the stent body can be utilized to support the site of repair. Regarding claim 47, it is noted that Nissl shows (Fig. 1) that adjacent rows are connected by three or more flex connectors 9. It is noted that the stent of Nissl is very flexible and is disclosed to be able to withstand stresses (paragraph 12)  With respect to claims 54,55, since the prior art discloses the stent body constructed at the same level of scope and same structure it is capable of being twisted clockwise or counter-clockwise from one end of said stent body by 1/2 of a turn, or a full turn, without causing deformation of any struts and connectors in said stent body. See MPEP 2112.01 products having the structure as recited in the claim can be considered substantially identical and thus the claimed properties or functions are presumed to be inherent. Alternatively it would have been an obvious matter of design choice for a surgeon or one of ordinary skill in the art designing the stent body to provide the flex connectors to allow greater stresses or twisting to accommodate delivery in a more difficult or tortuous location to permit twisting of a 1/2 turn or a full turn and no deformation occurs for the struts since such a modification only involves routine skill in the art.
Claims 51,53 are rejected under 35 U.S.G, 103 as being unpatentable over Nissl (2008/0154353) in view of Penn et al. (2002/018505). Nissl is explained supra. However, Nissl did not explicitly teach a polymeric coating on the stent body. Penn et al. teach (paragraph 53) a polymeric coating on the stent body to eliminate unfavorable reactions to the stent body. It would have been obvious to one of ordinary skill in the art to use a polymer coating on the stent body as taught by Penn et al. with the stent of Nissl such that it improves flow through the lumen and eliminates unwanted interaction to the stent body and wall. Since the prior art discloses the stent body constructed at the same level of scope and same structure it is capable of being twisted clockwise or counter-clockwise from one end of said stent body by one-fourth of a turn, without causing deformation of any struts and connectors in the stent body. See MPEP .
Claims 51,52 are rejected under 35 U.S.C. 103 as being unpatentable over Nissl (2008/0154353) in view of Jang (2004/0133271). Nissl is explained supra. However, Nissl did not explicitly teach a polymeric coating on the stent body.
Jang teaches (paragraph 276) a polymeric coating on the stent body to deliver therapeutic material to the body or vessel. If would have been obvious to one of ordinary skill in the art to use a polymer coating on the stent body as taught by Jang with the stent of Nissl such that it enhances treatment of the lumen and provides agents to the vessel wall. Regarding claim 52, Jang teaches the polymer can be a biodegradable material, see paragraph 312.
Claims 56,57 are rejected under 35 U.S.C. 103 as being unpatentable over Nissl (2008/0154353) in view of Kavanagh et al. (2007/0100420). Nissl is explained supra. However, Nissl did not explicitly disclose a kit that included instructions for use of the stent and a guidewire. Instructions for use of a stent and a guidewire are commonly provided in a kit to be used in stenting or angioplasty. Kavanagh et al. teach (paragraph 91} a kit is provided with instructions and a guidewire for use with the stent to deliver in a patient's body or vessel. It would have been obvious to one of ordinary skill in the art to provide a kit with instructions to use a stent and have a guidewire to deliver it as taught by Kavanagh et al. with the stent of Nissl such that it gives the user .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41,42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9375810. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by the narrower claim and a crook according to claim 42 forms an angle and claim 1 of ‘810 recites an angle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799